Case 1:20-cr-00199-PAB Document 57 Filed 07/26/21 USDC Colorado Page 1 of 3




                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLORADO
 UNITED STATES OF AMERICA

 v.                                                Criminal: 1:20-CR-199 (PAB)

 RONALD ALLEN GRACE, JR.,

         Defendant.

             THIRD UNOPPOSED MOTION FOR PERMISSION TO TRAVEL


        Ronald Allen Grace, Jr., by and through undersigned counsel respectfully requests he be

permitted to travel out of the state, to the Bonneville Salt Flats (near Wendover, Utah) between the

dates of August 6, 2021, and August 9, 2021. In support of this motion, Mr. Grace states as follows:

        (1) Mr. Grace has been on bond since July 27, 2020. He has been in full compliance with

his conditions of release.

        (2) Mr. Grace is requesting permission to drive to the Bonneville Salt Flats (near Wendover,

Utah) with his family on Friday, August 6, 2021, and return to Denver, Colorado on Monday, August

9, 2021. Mr. Grace intends to spend quality time with his father, brother, and sons while at the

Bonneville Salt Flats.

        (3) While on his way to the Bonneville Salt Flats, while he is there, and during his return,

Mr. Grace will provide updates to and communicate with his Probation Officer, Heather Becker.

        (4) Mr. Grace understands that he must abide by all of his conditions of pretrial release.

Counsel has contacted both the government and the probation department regarding their position

on this motion. Assistant U.S. Attorney Daniel McIntyre does not oppose the motion, nor does

Heather Becker, the assigned Probation Officer handling Mr. Grace’s pretrial supervision.




                                               1 of 3
Case 1:20-cr-00199-PAB Document 57 Filed 07/26/21 USDC Colorado Page 2 of 3




       WHEREFORE, Mr. Grace respectfully moves this Court for an order allowing him to travel

to the Bonneville Salt Flats (near Wendover, Utah) between the dates of August 6, 2021, and August

9, 2021.

       Respectfully submitted, this 26th day of July, 2021.

                                              VIRGINIA L. GRADY
                                              Federal Public Defender

                                              s/ Jared Scott Westbroek
                                              JARED SCOTT WESTBROEK
                                              Assistant Federal Public Defender
                                              633 17th Street, Suite 1000
                                              Denver, CO 80202
                                              Telephone: (303) 294-7002
                                              FAX: (303) 294-1192
                                              Email: jared_westbroek@fd.org
                                              Attorney for Defendant




                                               2 of 3
Case 1:20-cr-00199-PAB Document 57 Filed 07/26/21 USDC Colorado Page 3 of 3




                                 CERTIFICATE OF SERVICE

     I hereby certify that on July 26, 2021, I electronically filed the foregoing THIRD
UNOPPOSED MOTION FOR PERMISSION TO TRAVEL with the Clerk of Court using the
CM/ECF system, which will send notification of such filing to the following e-mail addresses:

                      Daniel McIntyre, Assistant United States Attorney
                               Email: Riley.Player@usdoj.gov

and I hereby certify that I have mailed or served the document or paper to the following non-
CM/ECF participant in the manner (mail, hand-delivery, etc.) indicated by the non-participant’s
name:

       Ronald Allen Grace, Jr.             (Via U.S. Mail)




                                           s/ Jared Scott Westbroek
                                           JARED SCOTT WESTBROEK
                                           Assistant Federal Public Defender
                                           633 17th Street, Suite 1000
                                           Denver, CO 80202
                                           Telephone: (303) 294-7002
                                           FAX: (303) 294-1192
                                           Email: jared_westbroek@fd.org
                                           Attorney for Defendant




                                            3 of 3
